Supreme Court of the United States
                            Office of the Clerk
                     Washington, DC 20543-0001
                                                                    Scott S. Harris
                                                                    Clerk of the Court
                                                                    (202)479-3011
                                 January 12, 2015


Clerk
Court of Criminal Appeals of Texas
P.O. Box 12308
Capitol Station
Austin, TX 78711



        Re:   Scott Louis Panetti
              v. Texas
              No. 14-7312
              (Your No. WR-37,145-04)


Dear Clerk:

    , The Court today entered the following order in the above-entitled case:

        The petition for a writ of certiorari is denied.



                                           Sincerely,




                                           Scott S. Harris, Clerk




                                                                    RECEIVED IN
                                                            COURT OF CRIMINAL APPEALS

                                                                    JAN 20 2015

                                                               Abel Acosta, Clerk